Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “dot-like” does not appear in the specification as filed.  Nor could any of the figures could be considered to provide support for this limitation (at best, they provide support for discrete elements, but they certainly do not provide support for “dot-like”).
As claims 8-10 depend on claim 4, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 4, claims 8-10 are also held to be rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "dot-like" renders claim 4 indefinite because the recitation in question is a relative terminology that has not been properly defined in the specification as filed (also see the 35 U.S.C. 112(a) rejection above).  While usage of relative terms is not per se indefinite (e.g. limitations such as substantially free of impurities and some limitations reciting “about”), the usage of the modifier “like” in the present case is indefinite, because 1) there is no generally agreed upon definition for “dot-like” and because 2) Applicant did not define what Applicant considers “dot-like” to encompass.  Specifically, it is not clear what difference there is between “dot-like” and “dot” per se, and it is not clear in what aspect(s) “dot-like” exceeds the scope of “dot”.  For instance, dot could mean a very small point (having discernable dimensions), and “dot-like” could refer to something slightly viz. linear elements).
As claims 8-10 depend on claim 4, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 4, claims 8-10 are also held to be rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0117504 A1 (“Kim”) in view of WO 2016/075824 A1 (referenced below using its U.S. counterpart publication U.S. 2018/0261800 A1, henceforth “Hara”).  
Considering claim 4, Kim discloses a flexible display comprising alternating organic layers 32 and inorganic layers 31 (Kim ¶ 0013 and Fig. 3, reproduced infra).  The second organic layer from the bottom reads on the claimed first polymer layer; the second inorganic layer reads on the claimed inorganic layer; and the third organic layer reads on the claimed second polymer layer.  Fig. 3 of Kim clearly shows that and that the bottom surface of the third organic layer is complementary to the contoured surface of the second inorganic layer, such that a downward projecting portion of the bottom surface of the third organic layer extends into the space located between two adjacent protrusions of the second inorganic layer; thus the limitation that the inorganic protrusions are embedded in a bottom portion of the second polymer layer is considered to be disclosed by the reference.  Fig. 3 of Kim further shows that the second inorganic layer has protrusions on both its periphery (in the lateral direction) and its center.  

    PNG
    media_image1.png
    309
    624
    media_image1.png
    Greyscale

It is hereby noted that “isolated” as instantly claimed is considered to require only lateral spatial separation between adjacent protrusions, not that adjacent protrusions have to be disconnected from one another in all directions (e.g. such as a hypothetical Fig.1 of the instant application excluding layer 11).  As the morphology and spatial arrangement of the second inorganic layer otherwise resemble those of layers 11 and 13 of the instant application, the protruding portions of the second inorganic layer of Kim are considered to be isolate from one another.  Kim differs from the claimed invention, as it 
Hara teaches a sealing structure comprising a base resin layer 2, a sealing resin layer 1, and a gas barrier layer 3 located between the two resin layers, wherein the gas barrier layer may be formed of an inorganic material (Hara ¶ 0103-0104, 0094-0095, and Fig. 7B), wherein it is clearly shown in Fig. 7B of Hara that the gas barrier layer 3 has a plurality of protrusions that define a contoured surface, and that the bottom surface of the sealing resin layer 1 is formed as to be complementary to this contoured surface of the gas barrier layer 3, such that a downward projecting portion of the bottom surface of the sealing resin layer 1 extends into the space located between two adjacent protrusions of the gas barrier layer 3.  Hara further teaches that the protrusions may be arranged so that one annular protrusion is formed along the edge of the base resin layer 2 (viz. a peripheral region) while other protrusions are formed along a central region of the base resin layer 2, such that in a plan view, the protrusions are arranged as a series of concentric rings (id. Figs. 3(a), 3(c), and 3(d), reproduced infra).  Both Kim and Hara are analogous, as both are directed to organic/inorganic hybrid protective sealing structures having contoured surfaces (field of endeavor of the instant application).  Furthermore, person having ordinary skill in the art has reasonable expectation of success that the teachings of Hara re: arrangement of the protrusions in the peripheral section thereof may be applied to the inorganic/organic protective structure in Kim, given the substantial similarities between the references in both arrangement of corresponding elements and general aim.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have arranged at least the peripheral protruding portions of 

    PNG
    media_image2.png
    732
    591
    media_image2.png
    Greyscale

In the organic/inorganic hybrid protective structure of Kim as modified by Hara, the central protruding portions can either remain discrete (thus forming an array of discrete structure) or be arranged into a series of concentric annular structures.  The latter is considered to be dot-like, at least in view of the interpretation that connected dots is deemed to read on dot-like (and where each ring is isolated from an adjacent ring).  Kim as modified by Hara renders obvious claim 4
Considering claim 8, although Kim does not disclose pitch between adjacent protruding portions, Hara teaches that pitch between the protrusions may be 5 – 50 µm (id. ¶ 0039), which is within the claimed range.  Given the substantial similarities between the references in both arrangement of corresponding elements and general aim, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the 
Considering claim 9, it is clear that the thickness of the protrusions (viz. distance between the thickest and thinnest region of the second inorganic layer) is less than an overall thickness of the second inorganic layer.
Considering claim 10, although Kim does not disclose a thickness of the second organic layer, the third organic layer, and the second inorganic layer, Hara teaches that the respective thicknesses of the base resin layer 2, the sealing resin layer 1, and the inorganic barrier layer 3 are 1-100 µm, 1-100 µm, and 50-300 nm (Hara ¶ 0052, 0084, and 0097), with are respectively analogous to the second organic layer, the third organic layer, and the second inorganic layer in Kim.  Each of these ranges respectively at least overlaps (if not fall within) the claimed ranges. It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.  Re: the thickness of the protruding portion, it is clear that these are analogous to the height difference of microstructures in Hara, which is taught to be 1 – 50 µm (Hara ¶ 0031-0032).  Thus, it would have been obvious to have the protruding portions of the inorganic layer of Kim to have height difference of 1 to 50 µm, which overlaps the range of 50 – 1000 nm.

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. 112(b) rejection of claim 4-10 (pg. 5 ¶ 3+ of response filed on 9 April 2021, henceforth “Response”) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 4-10 has been withdrawn.
Applicant’s arguments with respect to 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections over Hara (pg. 6 ¶ 1+ of Response) have been fully considered.  In view of the amendments to claim 4, these rejections over Hara per se have been withdrawn.
Applicant’s arguments with respect to 35 U.S.C. 102(a)(1) rejections over Kim (pg. 6 ¶ 3+ of Response) have been fully considered.  In view of the amendments to claim 4, these rejections over Kim per se have been withdrawn.
New 35 U.S.C. 112(b) and 35 U.S.C. 112(a) rejections have been instated to address amended claim 4.  A new obviousness rejection in view of Kim and Hara has been instated to address amended claim 4.

Concluding Remarks 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781